Citation Nr: 0000381	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression/bipolar 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder previously claimed and denied 
as personality disorder or adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had verified active service from July 1980 to 
September 1980, from November 1980 to October 1988, and from 
August 1989 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  The veteran limited his 
appeal in his notice of disagreement to entitlement to 
service connection for depression.  A statement of the case 
was mailed to the veteran in April 1998.  Although the April 
1998 statement of the case addressed the issue of entitlement 
to service connection for depression, it also addressed the 
issue of whether new and material evidence had been submitted 
to reopen claim for acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder.  The veteran's substantive appeal was received in 
June 1998.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
depression/bipolar disorder.

2.  The veteran did not file a substantive appeal with the 
decision of the RO which denied entitlement to service 
connection for an acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder.


CONCLUSIONS OF LAW

1.  The claim of service connection for depression/bipolar 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  There is no appeal pending in this case with regard to 
the issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder.  38 U.S.C.A. § 7105(West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression/Bipolar Disorder

Historically, the Board notes that the veteran was denied 
entitlement to service connection for personality disorder, 
adjustment disorder and alcohol dependence in February 1995.  
The RO indicated that the alcohol dependence was considered 
the result of the veteran's willful misconduct.  In addition, 
the RO indicated that the veteran's borderline personality 
disorder was a constitutional or developmental abnormality, 
that is, a condition which was present at birth and/or which 
would have developed with or without entry into military 
service.  Finally, the RO indicated that the service medical 
records were negative for complaint of or treatment for 
verified adjustment disorder.  The veteran did not thereafter 
appeal this decision.  In June 1997, the veteran submitted a 
claim for entitlement to service connection for 
depression/bipolar disorder.  The RO, in an August 1997 
rating decision, denied the veteran's claim for entitlement 
to service connection for depression/bipolar disorder as not 
well-grounded.

In this case, the veteran contends that he has 
depression/bipolar disorder which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his 
depression/bipolar disorder had its onset during service, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The veteran's service medical records show that in September 
1986, the veteran was admitted to Tripler Army Hospital in 
Hawaii for alcohol rehabilitation.  At that time, the 
veteran's mental status examination indicated that the 
veteran was alert and oriented.  The veteran seemed to be 
anxious in mood.  Affect was appropriate.  The veteran denied 
present suicidal or homicidal ideation, although he had had 
suicidal attempts in the past.  IQ was average, cognition was 
intact, insight was good as to his alcoholism.  Judgment was 
good and motivation was good.

In December 1990, the veteran was admitted to the Sheppard 
AFB Hospital in Texas with a diagnosis of adjustment disorder 
with depressed mood.  The psychiatrist noted that the veteran 
had a long history of psychiatric intervention, beginning at 
age 5.  The veteran had been seeing a therapist, at Fort 
Sill, Community Mental Health Center, whom he called on 
December 19, 1990 complaining of suicidal ideation, emotional 
distress and a plan to "shoot myself in the head."  The 
veteran has a history of previous psychiatric care and has 
attempted suicide five times.  The veteran also has a history 
of physically abusing his first wife.  The veteran reported 
that his first mental health contact at age 5 was secondary 
to fearfulness of his father's abandonment.  The veteran 
reported that he became socially isolative, and developed 
anhedonia.  The veteran had multiple outpatient visits until 
1980.

The examiner noted that the veteran was alert, oriented, 
attentive and cooperative, with good eye contact.  His affect 
was very bright.  He smiled often, and appeared to enjoy what 
he considered controlling the interview.  The veteran denied 
current suicidal or homicidal ideation.  There was no 
psychotic symptomatology.  Cognitive examination was entirely 
within normal limits.  The veteran appeared to adjust easily 
to his hospital course.  After the veteran's initial 
interview, he bragged to one of the technicians that he ran 
the interview and only told the providers what he wanted them 
to know.  He confessed to a lot of manipulative behaviors and 
when he discussed his maladaptive, coping techniques, he had 
a slight smile on his face.  The veteran was diagnosed with 
alcohol abuse, in remission, and borderline personality 
disorder (primary diagnosis).

The veteran was discharged from active duty in July 1992.  In 
January 1998, the veteran was admitted to the Highland Drive 
VA Medical Center with a chief complaint of depression.  The 
veteran reported that, "I just don't want to get out of bed 
in the morning."  The veteran admitted to past suicide 
attempts.  The veteran denied any mania symptoms.  The 
veteran denied psychotic symptoms, obsessive-compulsive 
symptoms, or eating disorders.  According to the mental 
status examination, the veteran was alert and oriented times 
three with no suicidal or homicidal ideation's.  Thought 
content was intact, without loosening of association or 
flight of ideas.  He smiled inappropriately at times.  Theme 
of speech was very depressed.  The veteran's affect did not 
always match his speech.  The impression was rule out 
cyclothymic disorder, bipolar disorder, and major depression.  
The examiner noted a history of borderline personality 
disorder and a GAF score of 40.

In December 1998, the veteran was treated for complaints of 
low back pain.  At that time, the examiner noted that the 
veteran had been followed because of a borderline personality 
disorder with major depression in the past.  The Board notes 
that the medical evidence indicates that the veteran was 
treated in the past for personality disorder, but not for 
depression, and the RO determined that the veteran's 
psychiatric disabilities, other than depression, predated his 
entry into service.

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any current diagnosis of 
depression/bipolar disorder.  Therefore, the Board finds that 
although the veteran currently asserts that he should be 
service-connected for depression/bipolar disorder, he has not 
submitted any competent medical evidence to support his 
allegation.  As noted, the Court has stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  In this case, there is no 
supporting evidence in the veteran's claim for service 
connection.

In summary, there is no current competent medical evidence of 
depression and/or bipolar disorder.  As such, all of the 
prongs of Caluza are not satisfied.  In the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Therefore, in light of the foregoing, the veteran's claim for 
service connection for depression/bipolar disorder must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

Other Acquired Psychiatric Disorder 

In 1994 the veteran claimed entitlement to service connection 
for alcohol dependence, an adjustment disorder and a 
borderline personality disorder.  In a rating action in 
February 1995 the RO denied service connection for a 
personality disorder on the basis that it is not a disability 
for which compensation benefits are payable and for an 
adjustment disorder on the basis that it was not shown in 
service.  In June 1997 the veteran specifically claimed 
entitlement to service connection for depression/bipolar 
disorder.  In a rating action in August 1997 the RO denied 
entitlement to service connection for depression/bipolar 
disorder as not well grounded.  In that rating action the RO 
also listed whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder as an issue.  In his notice of disagreement received 
in February 1998 the veteran limited his appeal to the issue 
of entitlement to service connection for depression.  In the 
statement of the case issued in April 1998 the RO continued 
to list both issues.  On his substantive appeal received in 
June 1998 checked a preprinted box indicating that he wanted 
to appeal all of the issues listed on the statement of the 
case and any supplemental statement of the case that May have 
been sent to him.

The veteran's substantive appeal in this case, could be 
construed as a notice of disagreement with the determination 
denying reopening of a claim for entitlement to service 
connection for an acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder, but the RO has not had an opportunity to issue a 
statement of the case with regard to that issue after receipt 
of that document.  The statement of the case issued in April 
1988 cannot suffice in that regard since it was issued prior 
to receipt of any possible notice of disagreement.  A 
subsequent supplemental statement of the case issued in March 
1999 did not sufficiently address the issue of reopening a 
claim for entitlement to service connection for an acquired 
psychiatric disorder previously claimed and denied as 
personality disorder or adjustment disorder as an issue to 
serve as a statement of the case in that regard.  Since there 
has been no statement of the case or substantive appeal with 
regard to that issue, the issue is not ripe for consideration 
by the Board at this time.  Accordingly, with regard to the 
issue of reopening a claim for entitlement to service 
connection for an acquired psychiatric disorder previously 
claimed and denied as personality disorder or adjustment 
disorder there is no appeal pending in this case.


ORDER

The appeal as to the issue of entitlement to service 
connection for depression/bipolar disorder is denied as not 
well-grounded.  The issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for an acquired psychiatric disorder 
previously claimed and denied as personality disorder or 
adjustment disorder is dismissed.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

